UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GEORGE CANNAROZZO,
Plaintiff : CIVIL ACTION NO. 3:18-CV-267
v. : (JUDGE MARIANI)

(Magistrate Judge Carlson)
BOROUGH OF WEST HAZLETON and
DIANE PANZARELLA,

Defendants.

ORDER
AND NOW, THIS / Uy DAY OF JUNE 2019, upon consideration
of the Motion of Defendants, Borough of West Hazleton and Diane Panzarella, to Dismiss
Plaintiffs Complaint (Doc. 13), the Magistrate Judge's Report and Recommendation (Doc.
24) recommending the motion be granted, and all relevant documents, for the reasons
discussed in the simultaneously filed Memorandum Opinion, IT IS HEREBY ORDERED
THAT:
1, The Report and Recommendation (Doc. 24) is NOT ADOPTED;
9. The Motion of Defendants, Borough of West Hazleton and Diane Panzarella, to
Dismiss Plaintiffs Complaint (Doc. 13) is DENIED;
3. The date and time for a telephonic conference to establish an appropriate pretrial

schedule shall be set by separate order.

 

Robert D. Matiani__)
United States District Judge
